Citation Nr: 0929742	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-06 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder due 
to lead poisoning.  

2.  Entitlement to service connection for bone deterioration 
due to lead poisoning.

3.  Entitlement to service connection for a neck disorder due 
to lead poisoning.

4.  Entitlement to service connection for a low back disorder 
due to lead poisoning.

5.  Entitlement to service connection for a right shoulder 
disorder due to lead poisoning.

6.  Entitlement to service connection for a left shoulder 
disorder due to lead poisoning.

7.  Entitlement to service connection for a left knee 
disorder due to lead poisoning.

8.  Entitlement to service connection for a right ankle 
disorder due to lead poisoning.

9.  Entitlement to service connection for a left ankle 
disorder due to lead poisoning.

10.  Entitlement to service connection for a right wrist 
disorder due to lead poisoning.

11.  Entitlement to service connection for a left wrist 
disorder due to lead poisoning.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to May 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, denying the veteran's claims 
for service connection for multiple disorders, all due to 
claimed lead poisoning, on the basis that new and material 
evidence had not been presented to reopen previously denied 
claims therefor.  

Pursuant to his request, the Veteran was afforded a 
videoconference hearing before the Board in June 2009, a 
transcript of which is of record.  

Notice is taken that, at his June 2009 hearing, the Veteran 
initiated claims for service connection for an intestinal 
disorder, renal disease, and an intracranial disorder, all as 
due to lead exposure.  Such matters have not to date been 
developed or considered by the RO and they are referred to 
the RO for initial development and adjudication.  

The veteran's claims for service connection for bone 
deterioration, a neck disorder, a low back disorder, a right 
shoulder disorder, a left shoulder disorder, a left knee 
disorder, a right ankle disorder, a left ankle disorder, a 
right wrist disorder, and a left wrist disorder, all claimed 
as due to in-service lead poisoning, as herein reopened; as 
well as his claim for service connection for a lung disorder, 
to include the question of whether new and material evidence 
has been received to reopen a previously denied claim 
therefor, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for bone deterioration, a neck 
disorder, a low back disorder, a right shoulder disorder, a 
left shoulder disorder, a left knee disorder, a right ankle 
disorder, a left ankle disorder, a right wrist disorder, and 
a left wrist disorder, all claimed as due to in-service lead 
poisoning was denied by the RO in its decision of September 
1977, notice of which was furnished to the Veteran in October 
1977; despite having been afforded notice of his appellate 
rights, the Veteran did not initiate an appeal of the 
September 1977 denial.  

2.  The Veteran filed claims to reopen for service connection 
for bone deterioration, a neck disorder, a low back disorder, 
a right shoulder disorder, a left shoulder disorder, a left 
knee disorder, a right ankle disorder, a left ankle disorder, 
a right wrist disorder, and a left wrist disorder, all 
claimed as due to in-service lead poisoning, in July 2004; in 
connection with such claim, evidence was received by VA that 
was not previously submitted to agency decision-makers, 
relates to an unestablished fact necessary to substantiate 
the claims, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claims.  


CONCLUSION OF LAW

The RO's decision of September 1977, denying service 
connection for bone deterioration, a neck disorder, a low 
back disorder, a right shoulder disorder, a left shoulder 
disorder, a left knee disorder, a right ankle disorder, a 
left ankle disorder, a right wrist disorder, and a left wrist 
disorder, all claimed as due to in-service lead poisoning, is 
final; new and material evidence has been received since 
entry of that decision with which to reopen these previously 
denied claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§  3.104, 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the 
appellant, the need to discuss the VA's efforts to comply 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106- 475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the 
United States Code, its implementing regulations, or the body 
of law interpretive thereof, is obviated.  

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within in the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For claims submitted on and after August 29, 2001, as is the 
case here, the definition of new and material evidence is as 
follows:  New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The record reflects that service connection for the multiple 
disabilities at issue here, all claimed as due to in-service 
lead poisoning, was denied by the RO in its rating decision 
of September 1977.  Notice of that action and of the 
veteran's appellate rights was furnished to him by the RO's 
letter of October 1977.  Given that no appeal was then 
initiated by the Veteran, the September 1977 action was 
rendered final.  38 U.S.C.A. § 7105.  The basis of September 
1977 denial was that there was no evidence of record to 
establish service connection for any disability.  

A claim to reopen was then filed in July 2004, in which the 
Veteran alleged, in pertinent part, that service connection 
was in order for bone deterioration and for disorders of the 
low back, neck, and multiple joints, all due to lead 
poisoning.  In connection with that claim to reopen, the 
Veteran has submitted much additional evidence.  Given the 
finality of the most recent denial of service connection in 
1977, as set forth above, the question at this juncture is 
whether new and material evidence has been received to reopen 
the appellant's previously denied claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  This ordinarily 
necessitates a review of the evidence submitted prior to and 
subsequent to the most recent, final denial; however, in this 
instance, notice is taken by the Board that the record 
includes sworn testimony of the appellant and his spouse, a 
variety of medical reports and opinions indicating a nexus 
between current disorders of the low back, neck, and multiple 
joints and the veteran's reported in-service lead exposure as 
a petroleum storage operator, and several medical articles 
regarding the relationship of bone and joints disorders to 
lead exposure.  Such evidence clearly meets the requisites of 
38 C.F.R. § 3.156, including raising a reasonable possibility 
of substantiating the claims for service connection for bone 
deterioration and for disorders of the low back, neck, and 
multiple joints, all due to lead poisoning.  Thus, the 
previously denied claim is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been received to reopen the 
previously denied claims for service connection for residuals 
of lead poisoning and the veteran's claims for service 
connection for bone deterioration, a neck disorder, a low 
back disorder, a right shoulder disorder, a left shoulder 
disorder, a left knee disorder, a right ankle disorder, a 
left ankle disorder, a right wrist disorder, and a left wrist 
disorder, all claimed as due to in-service lead poisoning, 
are reopened.  


REMAND

At his June 2009 hearing, the Veteran proffered that he was 
submitting a considerable amount of additional evidence in 
support of his appeal, inclusive of medical records compiled 
from 1975 to 1977, with a waiver for its initial 
consideration by the RO.  No motion to have the record of the 
hearing remain open for a period of time was made or granted, 
and it, too, is noted that no additional records were 
received by the Board during the course of the aforementioned 
hearing or subsequently.  Such evidence was stated by the 
Veteran to include an additional statement, dated in May 
2007, from Dr. Johnson (a March 2006 statement from that 
treatment provider is on file), as well as medical data and 
opinions from Dr. Morales, including his medical opinion 
evidence linking the veteran's lung disorder to in-service 
lead exposure.  The AMC/RO must attempt to secure such 
relevant medical evidence.  38 C.F.R. § 3.159(c)(1) (2008).

The claims folder does not currently contain any of the 
evidence referenced above.  In addition, there is on file a 
copy of a March 1990 decision of an Administrative Law Judge 
of the Social Security Administration (SSA), wherein the 
Veteran was found to be entitled to SSA disability benefits 
on the basis of various impairments, including colon polyps 
with a colostomy, degenerative processes of the lumbar and 
cervical spine, bilateral carpal tunnel syndrome, and 
multiple rib fractures.  Evidence described therein, but 
otherwise absent from the record, includes that pertaining to 
a motor vehicle accident in June 1982, that denoting 
emphysema and pneumonia and treatment therefor, and that 
indicating the conduct of one or more SSA consultative 
examinations during 1989.  Efforts to obtain a complete set 
of SSA examination and treatment records are thus deemed to 
be in order.  See 38 C.F.R. § 3.159(c)(2) (2008); Tetro v. 
Gober, 14 Vet .App. 100 (2000). 

The Board is mindful that the veteran's service treatment 
records of the Veteran are unavailable for review as a result 
of a fire at the National Personnel Records Center (NPRC) in 
July 1973 and that the NPRC has not been able to obtain 
service medical data from alternate sources, including a 
search of morning records.  In light of the unavailability of 
all of the veteran's treatment records, the Board recognizes 
that it must employ a "heightened" duty "to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. 
App. 215, 217- 18 (2005), quoting O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 
51 (1996). (explaining that precedent does "not establish a 
heightened 'benefit of the doubt,' only a heightened duty of 
the Board to consider applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed").  Entry of a formal 
determination as to the unavailability of service records, as 
required by 38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159(c)(2), (e) (2008), has not to 
date been accomplished.  

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008) are fully satisfied, 
as to the claim to reopen for service 
connection for a lung disorder due to 
lead poisoning and the reopened claims 
for service connection for bone 
deterioration, a neck disorder, a low 
back disorder, a right shoulder disorder, 
a left shoulder disorder, a left knee 
disorder, a right ankle disorder, a left 
ankle disorder, a right wrist disorder, 
and a left wrist disorder, all claimed as 
due to in-service lead poisoning.  As for 
the application to reopen the claim for 
service connection for a lung disorder 
due to lead poisoning, that notice should 
be in full compliance with the holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 
as to the specific notice requirements 
regarding claims to reopen.

2.  Enter a formal determination as to 
the unavailability of the veteran's 
service treatment and personnel records, 
notify the Veteran in writing of that 
determination, and afford him an 
opportunity to respond.  

3.  Obtain all pertinent records for 
inclusion in the claims folder any and 
all examination and treatment records 
utilized by the SSA in determining the 
veteran's initial and/or continued 
entitlement to SSA disability benefits.  
Efforts to obtain these Federal records 
must continue until all records are 
located and associated with the claims 
folder or until VA determines in a 
written document, with written notice to 
the appellant, that all or some of the 
pertinent records do not exist or further 
attempts to locate same would be futile.

4.  Obtain those examination and/or 
treatment records referenced by the 
Veteran at his June 2009 hearing, 
including but not limited to those 
compiled by Doctors Johnson and Morales, 
for inclusion in his claims folder.  

5.  Lastly, readjudicate the veteran's 
reopened claims for service connection 
for bone deterioration, a neck disorder, 
a low back disorder, a right shoulder 
disorder, a left shoulder disorder, a 
left knee disorder, a right ankle 
disorder, a left ankle disorder, a right 
wrist disorder, and a left wrist 
disorder, all claimed as due to in-
service lead poisoning; as well as his 
application to reopen the claim for 
service connection for a lung disorder 
due to lead poisoning, on the basis of 
all pertinent evidence and all governing 
legal criteria.  If any benefit sought on 
appeal continues to be denied, the 
Veteran and his representative are to be 
furnished an appropriate supplemental 
statement of the case.  The Veteran 
should then be afforded a reasonable 
period in which to reply.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn as to the outcome of this matter by the actions 
herein requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


